Citation Nr: 0312543	
Decision Date: 06/11/03    Archive Date: 06/16/03	

DOCKET NO.  00-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a left eye injury, status post excision of a 
foreign body from the left eye with resulting cataract.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1997 to October 1999.  

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2001, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, confirmed and continued the 
20 percent rating for the veteran's service-connected 
residuals of a left eye injury.  


FINDING OF FACT

The veteran's service-connected residuals of a left eye 
injury are manifested primarily by complaints of blurred 
vision, a posterior subcapsular cataract (PSC), chorioretinal 
scarring, concentric contraction of the visual field to 
between 30 and 34 degrees and corrected visual acuity for 
distance of no worse than 20/200 plus in the left eye and 
20/25 in the right eye.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a left eye injury, status post excision of a 
foreign body from the left eye with resulting cataract, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.84(a), 
Diagnostic Code (DC) 6009-6077 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On October 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran with her 
application for VA compensation benefits (VA Form 21-526, 
received by the RO in October 1999); the Statement of the 
Case (SOC); the Supplemental Statements of the Case (SSOC's); 
and the Board's August 2001 remand, the veteran and her 
representative were notified of the evidence necessary to 
substantiate the claim for an increased rating for the 
residuals of her service-connected left eye injury.  Indeed, 
the SSOC issued in February 2001 set forth the provisions of 
the enabling regulations applicable to the VCAA.  Those 
provisions informed the veteran of what evidence and 
information the VA would obtain for her with specific 
references to such materials as Government reports and 
medical records.  38 C.F.R. § 3.159.  The RO also explained 
what information and evidence the veteran needed to provide.  
38 C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO has made efforts to obtain relevant records identified 
by the veteran.  For example, in August 2001, the RO 
requested that the veteran furnish medical records from all 
VA and non-VA health care providers which reflect treatment 
for her service-connected left eye disability.  In so doing 
the RO made specific reference to the enactment of the VCAA.  

Evidence obtained in association with the veteran's appeal 
consists of her service medical records; records from Primary 
Eye Care Associates, P. C., reflecting the veteran's 
treatment for her left eye disability from September 1999 
through December 2000; reports of eye examinations performed 
by the VA in February 2000 and December 2001; and a VA 
outpatient record concerning the veteran's optometric 
consultation in October 2000.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of her 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to an increased rating for 
her service-connected left eye disability.  Accordingly, 
there is no need for further development of the evidence in 
order to meet the requirements of the VCAA.  

II.  The Facts

The veteran's service medical records show that in August 
1998, while in the engineering shop, a piece of metal flew 
into her eye.  She sustained a scleral laceration with 
vitreous prolapse.  X-rays revealed a 3-millimeter metallic 
foreign body in the inferior/anterior portion of the left 
globe.  Thereafter, the veteran underwent surgical removal of 
the metallic foreign body and repair of the scleral 
laceration.  She was given a permanent profile restricting 
all of her activities.  It was noted that, due to her eye 
injury, she was no longer able to perform her duties as a 
soldier.  

In service in April 1999, the veteran was examined for 
medical board purposes.  The diagnoses included an optic 
nerve deficit of the left eye.  Her distant vision in the 
right eye was 20/50 correctable to 20/20.  In the left eye, 
it was 20/300, correctable to 20/200.  Her near vision was 
20/20 in the right eye and 20/300 in the left eye, 
correctable to 20/80.  She was found qualified for board 
separation and was given a disability discharge from the 
service in October 1999.  
Medical records from Primary Eye Care Associates show that 
from September to December 2000, the veteran was treated for 
eye disability.  She requested and was issued contact lenses.  
The diagnoses included traumatic cataract of the left eye and 
a history of optic nerve damage.  Decreased peripheral vision 
was also reported.  

In February 2000, the veteran underwent a VA optometric 
examination.  She complained of a loss of peripheral vision 
in her left eye and a cataract in her left eye.  The history 
of her left eye injury in service was noted.  

On examination, the veteran's visual acuity at distance was 
20/20 in the right eye and 20/400 in the left eye, 
correctable to 20/200 plus.  Her near visual acuity was 20/20 
in the right eye and 20/400 in the left eye, correctable to 
20/200.  Extraocular muscle testing showed a full range of 
motion without restrictions.  The veteran's pupils were 
equal, round, and reactive to light with no afferent 
pupillary defect.  Applanation tonometry found intraocular 
pressures of 17, bilaterally.  Biomicroscopy showed a 3-plus 
PSC in the left eye.  The right eye was unremarkable.  Lambda 
testing revealed a possible acuity of 20/60 in the left eye 
without the presence of the cataract.  A dilated fundus 
examination found cup-to-disc ratios of 0.6/0.6 in the right 
eye and 0.5/0.5 in the left eye.  All other structures were 
unremarkable in the right eye.  

On further examination, the left eye revealed an extensive 
chorioretinal scar on the nasal portion of the retina.  
Goldman visual field testing showed a normal field in the 
right eye with approximately 130 degrees of horizontal field.  
The left eye showed a temporal constriction with 
approximately 70 degrees of horizontal field.  This 
correlated with the retinal findings.  The examiner reported 
that it seemed possible that the retinal findings related to 
the veteran's trauma and surgery and resultant cataract and 
could cause the loss of vision.  The examiner also reported 
that the veteran had previously undergone electrodiagnostic 
testing which had suggested the possibility of optic 
neuropathy.  The examiner concluded that, therefore, the 
veteran's best corrected visual acuity after cataract surgery 
may be 20/60 in the left eye.  

Following the VA optometric examination, the assessment was a 
cataract in the left eye, as well as chorioretinal scars in 
that eye, related to the previously mentioned trauma and 
surgery.  It was also noted that she had large cup-to-disc 
ratios, bilaterally.  The examiner suggested that the 
veteran's eye conditions be monitored and that a visual field 
test be performed to rule out glaucoma.  

Visual field testing performed during the February 2000 VA 
examination revealed the following losses (in degrees, when 
compared against the normal field of vision) of the veteran's 
visual fields:  Temporally--65 degrees; down 
temporally--60 degrees; down--35 degrees; down nasally--10 
degrees; nasally--9 degrees; up nasally--5 degrees; up--20 
degrees; and up temporally--25 degrees.  The remaining fields 
of vision in the left eye (in degrees):  Temporally--20 
degrees; down temporally--25 degrees; down--30 degrees; down 
nasally--40 degrees; nasally--51 degrees; up nasally--50 
degrees; up--25 degrees; and up temporally--30 degrees.  The 
available visual field in degrees was 500, minus a loss in 
degrees of 229 which left a remaining field of vision of 271 
degrees.  When divided by eight (the number of primary visual 
fields measured), the average visual field in the left eye 
had contracted to 34 degrees.  

In October 2000, the veteran was seen for a VA optometric 
consultation.  She reported the history of her inservice eye 
injury and complained that her vision was blurred at 
distance, bilaterally.  She also felt that, since her surgery 
in service, the vision in her left eye had progressively 
decreased.  

On examination, the veteran's distance vision, after 
correction, was 20/25 in the right eye and 6/400 in the left 
eye.  Near vision was J3, bilaterally.  Her pupils were equal 
and round and reacted to light, and her extraocular movements 
were full.  The visual field was full on the right and 
decreased on the left.  Biomicroscopy revealed a clear lens 
on the right and a dense lens and PSC on the left.  The cup-
to-disc ratio on the right was .7/.6 and on the left, it was 
.6/.5.  There was poor fundus detail in the left eye 
secondary to the PSC.  Following the VA optometric 
consultation, the assessments were PSC in the left eye and 
chorioretinal scarring, secondary to trauma in the left eye.  
A cataract evaluation was recommended and a guarded prognosis 
was given, due to the veteran's past history.  

In December 2001, the veteran again underwent a VA optometric 
examination.  She complained of blurred vision, both near and 
far and reported the history of her inservice injury and 
subsequent surgery.  The visual acuity in her right eye was 
20/200 at distance, correctable to 20/20.  The uncorrected 
visual acuity in her left eye at distance was finger counting 
at 8 feet, correctable to 20/200.  The uncorrected visual 
acuity for near objects in her left eye was 20/400, corrected 
and uncorrected.  There was no diplopia.  The muscle function 
was smooth, accurate, full, and extensive.  The Goldman 
visual field test was III/IVe in the right eye, which was 
relatively normal.  Such testing in the left eye revealed 360 
degrees of depressed visual field.  A slit lamp examination 
was within normal limits in the right eye.  Such examination 
revealed a dense, traumatic cataract, posterior subcapsular 
Grade III, in the left eye.  The veteran also had 
phacodonesis.  Upon dilated examination, the cup-to-disc 
ration was .55 in the left eye and .6 in the right eye.  The 
macula was clear, bilaterally.  There were scars in the 
peripheral retina of the left eye.  

Visual field testing was also performed in conjunction with 
the December 2001 VA optometric examination.   When compared 
with normal fields of vision, the following loss of visual 
fields in the left eye were as follows:  Temporal--60 to 
65 degrees; down temporally--55 to 65 degrees; down--25 to 35 
degrees; down nasally--10 degrees; nasally--20 degrees; up 
nasally--20 degrees; up--15 degrees; and up 
temporally--40 degrees.  The remaining visual fields in the 
left eye were as follows:  Temporal--20 to 25 degrees; down 
temporal--20 to 30 degrees; down--30 to 40 degrees; down 
nasally--45 degrees; nasal--40 degrees; up nasally--35 
degrees; up--30 degrees; and up temporally--15 degrees.  The 
normal available visual field of 500 degrees minus a total 
visual field loss of from 240 to 260 degrees left a remaining 
visual field of 240 to 260 degrees.  Dividing by eight gave 
an average visual field of 30 to 33 degrees in any particular 
visual field.  

Following the December 2001 examination, the diagnosis was 
decreased vision in the left eye, secondary to trauma in 
1998, where the veteran developed a traumatic cataract with 
phacodonesis and retinal scarring.  It was noted that 
cataract surgery might improve her vision.  

In a July 2002 addendum to the report of the December 2001 
examination, the examiner stated that the veteran's left eye 
disability was the result of trauma in service and consisted 
of coroidal scars; decreased visual acuity; decreased visual 
field; and a traumatic cataract.  The degree of visual field 
loss in the left eye was reported as follows:  The veteran 
had 60 degrees of field horizontally and 60 degrees of field 
vertically.  The examiner stated that the veteran was not 
legally blind, because she had good vision in the right eye.  

III.  Analysis

The veteran seeks a rating in excess of 20 percent for her 
service-connected residuals of a left eye injury, status post 
excision of a foreign body with resultant cataract.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
of the evidence of record pertaining to the history of the 
veteran's service-connected disability.  

In March 2000, the RO granted the veteran's claim of 
entitlement to service connection for a traumatic cataract of 
the left eye, as well as chorioretinal scarring in that eye.  
Although a 10 percent rating was initially assigned, that 
rating was subsequently revised to 20 percent.  That rating 
became effective October 13, 1999, the day after the 
veteran's separation from service.  In any event, the 
20 percent rating constituted an initial rating award.  As 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum amount 
allowed by law and regulation.  When an initial rating award 
is at issue, a practice known as staged ratings may apply.  
That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's residuals of a left eye injury are rated in 
accordance with 38 C.F.R. § 4.84(a), DC 6009.  Under that 
code, an unhealed injury of the eye is to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss (emphasis added), pain, rest requirements, or 
episodic incapacity, combining an additional rating of 
10 percent during the continuance of active pathology.  The 
minimum rating during active pathology is 10 percent.  

For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual test results on the 
Snellen index with the criteria set forth in 38 C.F.R. 
§ 4.84(a), DC's 6061 to 6079.  

Visual field impairment is rated in accordance with 38 C.F.R. 
§ 4.84(a), DC 6080.  The method for determining the extent of 
the contraction of the visual field is set forth in 38 C.F.R. 
§§ 4.76 and 4.76(a).  A 10 percent rating is warranted for 
contraction of the visual field in one eye to 60 degrees but 
not to 15 degrees.  When visual field contraction in one eye 
is to 15 degrees but not to 5 degrees, a 20 percent rating is 
warranted.  A 30 percent rating is warranted when the visual 
field in one eye is contracted to 5 degrees.

A normal visual field, in degrees, consists of the following 
eight prinicipal fields of vision:  Temporally - 85 degrees; 
down temporally - 85 degrees; down - 65 degrees; down nasally 
- 50 degrees; nasally - 60 degrees; up nasally - 55 degrees; 
up - 45 degrees; and up temporally - 55 degrees.  The total 
is 500 degrees.  The number of degrees lost is determined in 
each visual field by subtracting the remaining degrees from 
the normal visual fields.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from the normal visual field of 500 degrees.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight (the number of prinicipal visual 
fields) represents the average contraction for rating 
purposes.  38 C.F.R. § 4.76a.  

Under 38 C.F.R. § 4.84(a), DC 6011, a 10 percent rating is 
warranted for localized scars, atrophy, or irregularities of, 
centrally located, with irregular, duplicated enlarged or 
diminished image.  

Also potentially applicable in rating the veteran's left eye 
disability is 38 C.F.R. § 4.84(a), DC 6027, the DC pertaining 
to the evaluation of a traumatic cataract.  The rating is 
based on the impairment of vision and aphakia.  

Aphakia is rated in accordance with 38 C.F.R. § 4.84a, DC 
6029.  Thirty (30) percent rating is the minimum rating to be 
applied to for one or both eyes and is not to be combined 
with any other rating for impaired vision.  When only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
When both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.84a, DC 6029, Note.

A review of the evidence discloses that the veteran's left 
eye disability is manifested primarily by complaints of 
blurred vision, a PSC, chorioretinal scarring, decreased 
visual acuity, and decreased fields of vision.  There is, 
however, no recent evidence of active pathology or aphakia.  
The impairment of visual acuity in the left eye is generally 
correctable to at least 20/200 plus.  The corrected visual 
acuity in her nonservice-connected right eye is no worse than 
20/25.  Such findings correspond to a 20 percent rating under 
DC 6077.  The average contraction in the visual field of the 
veteran's service-connected left eye is to between 30 and 
34 degrees.  Such findings comport with no more than a 
10 percent rating and do not provide a basis for an increased 
schedular rating.  Accordingly, the veteran's 
service-connected residuals of a left eye injury is 
productive of no more than the criteria associated with the 
20 percent rating currently in effect.  Therefore, the appeal 
is denied.  

In arriving at this decision, the Board notes that the 
manifestations of the veteran's service-connected left eye 
disability have been generally consistent since her 
separation from service.  Therefore, there is no basis to 
apply the principle of staged ratings noted in Fenderson.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected left eye disability.  
38 C.F.R. § 3.321(b)(1) (2002).  The evidence, however, does 
not show such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Rather, the record shows that the manifestations 
of her service-connected left eye disability are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 

ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a left eye injury, status post excision of a 
foreign body from that eye with cataract, is denied.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

